TODD, Justice.
Defendant was found guilty by a district court jury of the gross misdemeanor offense of aggravated driving while under the influence, Minn.Stat. § 169.129 (1980). The trial court sentenced defendant to one year in jail but stayed execution of sentence and placed defendant on probation for two years, conditioned on his spending four months in jail and on his remaining law abiding. The trial court has stayed execution of the entire sentence pending appeal. Issues raised on appeal relate to the sufficiency of the evidence that defendant was driving, the correctness of various eviden-tiary rulings by the trial court, and whether defendant was prejudiced by an interruption in the presentation of his case caused by a long holiday weekend. There is no merit to any of these contentions, and we affirm.
Affirmed.